Citation Nr: 1724213	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-30 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for frostbite residuals of the hands.

2. Entitlement to an increased rating for service-connected status post fracture of the left ankle with degenerative joint disease, currently rated 20 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to October 1974, and from January 1977 to August 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board previously remanded these matters in December 2014.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in June 2013.  A transcript of the hearing is of record.

The issue of entitlement to an increased rating for service-connected status post fracture of the left ankle with degenerative joint disease, currently rated 20 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record is against a finding that the Veteran has a hand disability causally related to cold weather in service.



CONCLUSION OF LAW

The criteria for service connection for frostbite residuals of the hands have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Compliant notice was provided to the Veteran in July 2011.

VA has a duty to assist the Veteran in the development of the claim.  The claims file includes service treatment records (STRs), VA medical records, and the statements of the Veteran in support of his claim.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

The Board also notes that actions requested in the prior remand has been undertaken.  Indeed, a VA examination, supplemental VA examiner opinion and additional private and VA medical records were provided.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

A VA examination was obtained in March 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded an adequate VA examination and opinion.  The report includes a clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The report provides findings and adequate rationale relevant to the criteria for service connection. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate this claim has been obtained.

II.	Service Connection 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A § 1154 (a) (West 2014).

Service connection may also be established by chronicity or continuity of symptoms for certain chronic conditions.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  These chronic conditions do not include frostbite residuals of the hands.

In adjudicating a claim, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Veteran is competent to provide facts about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan, 451 F.3d at 1337.  However, such lack of contemporaneous evidence is for consideration in determining credibility.

Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 3.102. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that his hands suffered frostbite in service while he was stationed at Fort Leonard Wood in 1974, where he was required to stand outside in the winter for long periods of time.  

The Board notes that the Veteran's service treatment records are negative for any treatment of, or diagnosis for, frostbite of the hands.  

In February 2011, the Veteran saw his treating VA physician for his hands.  The Veteran complained of a tingling and stinging feeling in his left ankle and both hands.  The Veteran denied any trauma.  The Veteran stated that he had this problem on and off since he was diagnosed with frostbite around 1975.  The physician noted that ibuprofen was not effective for the pain in his hands.

In November 2011, the Veteran again saw his treating VA physician for his hands.  The Veteran complained of pain in his left ankle, both hands and toes.  The physician noted a history of frostbite to his hands and feet while in service in 1977.  The physician diagnosed the Veteran with arthralgia of the hands and feet.

In April 2012, the Veteran saw his treating VA physician for his hands.  The physician noted a history of bilateral neuropathy type of pain due to frostbite while in service.  The Veteran stated that his hands only bothered him in cold weather.  The physician diagnosed the Veteran with neuropathy of the hands.

In June 2013, the Veteran testified at a Board hearing regarding his claim.  The Veteran stated that when his hands get cold they stung and they were hard to use; further, he said that he would keep them warm by rubbing them together.  The Veteran said that a VA doctor gave him medication to help his nerves.  The Veteran recounted how he had frostbite while in service and was admitted to the hospital for three days.

In March 2015, the Veteran was afforded a cold injury residuals VA examination for his claim.  The Veteran stated he had frostbite of the hands in 1974 where his skin peeled.  At this time, the Veteran states he was admitted to the hospital and they gave him a cream to apply to his hands.  The Veteran said that his hands were numb then and that they have been numb ever since.  The Veteran denied any frostbite of his feet, ears or nose, and the examiner noted that the Veteran was diabetic.  An x-ray of the Veteran's right hand showed penciling of the distal tuft middle right finger which could have been caused by cold exposure, among other things.  The examiner noted cold sensitivity and numbness in the right and left hand.  The Veteran had normal hand neuromuscular function bilaterally as well as good grip and strength bilaterally.  There were no skin scars on the hands from his frostbite, clinically or historically.  The Veteran's hand color was good and they were warm and dry with thickened skin and callouses compatible with a lifetime of labor.  Sensory function to point test and monofilament touch was normal bilaterally on the hands both dorsally and ventrally.  There was no anesthesia or decreased sensation.  

The examiner opined that it was as likely as not that the Veteran had a frostbite injury in his early service days despite no medical records documenting such a condition.  The examiner stated that while it was as likely as not that the Veteran did have the cold exposure he claimed, it was less likely as not that he had any residuals from this event.  The examiner reasoned that there was no evidence of neural, orthopedic or dermatological dysfunction on either hand and both hands tested the same bilaterally and were completely functional.  Further, the examiner noted that the Veteran had several history and physical (H&P) examinations.  On his September 1974 separation H&P, the Veteran claimed he had developed multiple diseases in the one year interval since his negative enlistment H&P of 1974, but that the doctor summary noted there were no illnesses or injuries while on active duty.  There was no mention of cold exposure, frostbite, skin changes or neuropathy from cold exposure.  In addition, when the Veteran was activated and deployed again to Germany in 1977-1978, the Veteran listed multiple conditions he had or did not know if he had, but the exam was ultimately noted as normal.  When the Veteran separated in 1978, his exam was normal and the Veteran stated he was in good health.  Finally, the examiner mentioned that after leaving service, the Veteran worked as a lineman to the present for 35 years, and did not note any difficulty doing that job over the years.  

The Veteran has offered his own opinion on etiology, stating that he currently has frostbite residuals of the hands that are causally related to his active service.  The Board acknowledges that the Veteran is competent to describe his symptoms without any specialized knowledge or training.  Layno, 6 Vet. App. 465.  However, as a layperson, the Veteran is not competent to diagnose his symptoms as a specific disease, nor is he competent to render a nexus opinion regarding the etiology of any current disorder; both of these determinations require medical expertise.  Jandreau, 492 F.3d 1372 (Fed. Cir. 2007).  Though the Veteran's treating VA physicians note a history of frostbite with regards to his diagnoses of arthralgia and neuropathy, the Veteran's treatment records are negative for any diagnosis of or treatment for frostbite.  Therefore, the Board affords more probative weight to the VA examiner's opinion than the Veteran's own contentions, and there are no medical opinions to the contrary.

The Board has considered the doctrine of giving the benefit of the doubt to the Veteran, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application.  Gilbert, 1 Vet. App. at 54-56.  Therefore, given the absence of evidence that frostbite residuals of the hands were related to service, the preponderance of the evidence is against the claim for service connection; there is no doubt to be resolved.  Service connection for frostbite residuals of the hands is not warranted.


ORDER

Entitlement to service connection for frostbite residuals of the hands is denied.


REMAND

Concerning the Veteran's claim seeking a disability rating in excess of 20 percent for his service-connected status post fracture of the left ankle with degenerative joint disease, review of the claims file shows that the Veteran was most recently afforded a VA examination to ascertain the nature and severity of this disorder in July 2013.  This was over three years ago.

At the June 2013 hearing, the Veteran argued that his VA doctor stated he had minimal movement in his left ankle and that the only way to correct it was to have an operation to put screws in.  The Veteran stated that there was no more cartilage in his ankle.  The Veteran also stated that the mornings were unbearable due to pain and his ankle swelled and that he could not put any weight on his ankle.  Further, the Veteran said that the VA gave him a boot that came up his leg for support; however, he was required to wear it during the day which made it hard to work in, so he could only wear it in the evening.  Essentially, the Veteran argued that his left ankle disability continues to worsen. 

Review of the July 2013 VA examination showed that the Veteran was unable to do dorsiflexion and plantar flexion was at 45 degrees.  At rest his ankle was at 90 degrees.  The Veteran stated that when he walked on uneven ground, his left ankle swelled and was more painful.  The examiner noted painful ambulation and weight-bearing on the left ankle with mild swelling.  The Veteran used an elastic support for his left ankle due to pain and swelling.  The examiner also noted that the Veteran required a chronic prescription of anti-inflammatory and pain medication.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  In this instance, it appears to the Board that the July 2013 VA examination is stale as it was conducted over three years ago.  Therefore, the Board finds that a thorough and contemporaneous medical examination, that takes into account the records of prior medical treatment, should be conducted so that the disability evaluation will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

The United States Court of Appeals for Veterans Claims has held that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59."  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The referenced portion of 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."

In light of the factors noted above, the Board concludes that, in this case, an additional VA examination is needed to render an informed decision on the claim. 38 C.F.R. § 3.159 (c)(4).  Further, any additional evidence of treatment the Veteran has received for his left ankle since his last VA examination must be provided to the Board.  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

The Veteran is also advised that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.  

2. After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected status post fracture of the left ankle with degenerative joint disease.  The claims folder and any pertinent medical records should be made available for review by the examiner.

The examiner is requested to report complaints and clinical findings in detail and comment on which complaints and clinical findings are associated with the left ankle disability.  All appropriate tests and studies, including x-rays and range of motion studies of the left ankle, reported in degrees, should be accomplished.  All findings should be made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail.  With respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia, 28 Vet. App. 158).

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected left ankle.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

All examination findings, along with a complete rationale for all opinions expressed, should be set forth in the examination report.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


